TEIEA'ITOI+NEY                     GENERAL
                            OFTEXAS




Board of Ineurance Camlleelonere
Auetln, Texae

AttentiDn:   m.   George Pan Fleet,   Aatuary

oent~ellr                               OplnlonIlo. O-38l3
                                        Rea Doe0 the prod.aloll "first
                                             llem upon l.e.aeehold ee-
                                             tatas lurealproperty     end
                                              lmprovemente eltuated tbere-
                                             on,etc~.,~ as added b~Eowe
                                             Bill 51, ~orty-semnth Leg-
                                              islature, .mendixq Artlcls
                                             4766 deflnlng "Texea Seourl-
                                             tiee" came within the defi-
                                             nition of the tag reduokrg
                                             eecurity mgltloned in Artl-
                                              ale 4769, Vernon'e Annotated
                                             Clrll statntee

          In your letter of July 24 m mlxnlt the above question upon
vhloh .$QUrqqueet .~.
                   the opinlcn of thle depart+&.

          BomeBlll51,Ac~      of theFk+mwentbtigieiature;      .meaidl&j
ArtioL 4766, Chapter 4, Title 78r~~ernoi'a Annotated Civil Statutes, ae
quoted ti your letter, in psrt reads ae follov'er

            Vhe tern %xea Seouritlee,'     ea ueed in thla chapter,
      shall be held to inolnde . . .; or upon fln3t liens upon
      l~mmhol.Ceatatee lu realprcqmrty..sd       lmpromwnte eltuated
      tllereon, the title to vhloh le valid, and the leasehold hae
      not lese tbm thirty (30) yeare to nm before explratlm,       pro-
      rlded that the dnratlm of eny loan upon euoh leaeehold estatee
      &all not eroeed a period of ten (10) yeare. If anj pert of
      Me ralne of such real estate is in buildIn@, mob build-
      ~allbeinspredaea~tficeandtept~ruedf~at.tlesat
      fifty (50) peroentof     the value thereof lnrae   oempmiy
      admrlaed to traneaotbuedness lu thle State audthe pollor
      or polioies athallbe tranaierred to the oarpuny takbq! mob
      mort&pA@ or lieIbn

         The material portion of Artiole        4769 of Chapter 4, The   78,
read0 M r0uma
                                                                          .       -




Board of     Inmranoe Carisrlcmrs,          Pqa 2   (038U)




              ?&en the repori of the lnverW3nt In Texm’Beourltleo,
      M defined by lav, of erq rush ocPpcmle6 M of Deoembrr 3bt
      of any par #hall rhov @mt it bar Inveeted on raid da* M
      muoh M thirty (30)par cent of Ita total Texsr remmom (u
      deflned    by law, ‘in prcmlaeory notee or other obl&atIom aa-
      oured by mortsags, deed of trtmt, or other lien an Texas real
      estate aud/or In locus to reaidenta or oltlzem of Texan
     ,aeoured by the la&al reserve on the respeotiv’e policiee held
      bJ ruoh bomera,        the rate of woapatlOn tax r&all be reduoed
      to four and five one-hundredth (4.63)     per oenti . . . .I

           It wlU be noted that Enme Bill So. 51 by emendIngArticle 4766,
re-enaota the Artlole In full an amended and the above quoted prorl8lon
added by the amandmnt, immd1atel.y follme the putloular type seoority
therein deeoribed in vordr 8Im.ll.w aa deeorlbed in Artlole 4769,to-wit,
*pmmlneory notee ar other obligablons,   the papnemt of whIoh ie asoured
by a mortgags, deed of true4 or othe@ valid lien upou uninomnbered real
estate ritnated in thIe State, the tit& to vhiohmal estate le valid and
the nsrkmt value of vhich Ia forty (40) per oent more than the mount
loaned thema, exolualra of bulldlnge,    . , . aad the polloy or pollolee
tzmeferred   to the ocmpany taking suoh mortgei&e or lien.*

              The tmendmqt     to Artlola   Home Bill 51,Forty-e.eventh
                                             4766by
Loglslatme      bj ad6m      the       provielon, merelyenlarged or
                                   above quote6
extended the flald of eeourltler whIah Artlole 4766,Vernon% Annotated
Oltil Statutes defirreb M lTessrreourltler.”
                                    ,           ThU etatuta la to be
read in hammy with. %o other artlolw    oontafned in Chapter4, Tltb 78
of the prorent rtatutor, arrd In fad, ia the key ta,t+e e&Ire ohapter.

            It ti appment tit the rS&.ature      lnnbnbeb the mandment to
 opera* hazmmlona~ with all other pnwinlonr of Chapter 4, Title 78 and
 that it had kawladgp    of the lmgnage  used la Artlole 4769vith lta
 provlalum rhllar     to that preoeding Um new mourlty added,by Home Bill
 51orktIole 4766eB Mended.
           lie are mindful that Artlole 4769,rnpra, rel8taa to taxatian
 and belq Zn the naM       of gl axaaptlcm, -       be ~8trlotfJ oawtrued.
 Eovever, a dbtluotlon    la observed b&men oaMiru~       the rtatutu hriotly
 when en&arorln,g   to aaoertaia ita maa-     and vhen It Ia 8-t     to requIzw
 persona eeeklu#to a-11 themwelrse of the benefitato otmpt etdotly
 vith St8 pavTldolM.

              In 39 Texea Jurir.,      pars. U5, psgr ?53,It in aalA:
Boerd of lhmrance Comleelaaere,    Page    3   (O-38U)



     reference    to one another end altbw     they were peased at
     dlfferenttlmne     or atdifferenteeeelone    of the Le&elature .
             The purpoee of the 'in par1 naterla' rule of w~truc-
     &~~'ie to oarry out the fd.l legishti~        inhnt by giYf1~3
     effeottoalllave       endpro~leionebearlngupon     tbe eeme sub-
     ject . . . . The rule appliee where one statute deale with
     a subject In ocmprebenelre term snd aother deale vltb a
     port&m of the same subject In amore definite way. . . ."

          The tem~firet    liem upon leaeebold eetatee in real property
end improremente situated thereon' ie well vlthin the cl&& of eeouritles
defined ae "pmnleamy notes or other obligatione secured by mortgage,
deed6 of truet or other lien on Texaa real estate. . . ,. ln wbioh the
ullrty (30) per oent or mom of the "Texae reeerveam may be inmeted for
obtaining the reduction in the gross receipts tax provided by the etatute.

           It ie therefore the opinion of this department that the type of
security in Houee Bill 51, Forty-eeventh Legielature, amending Artlole 4766,
Vernon's Annotated Civil Statutee, deeoribed ae 'first  liens upon leaee-
hold eatatee in real property end improvemente situated thereon, etc.,'
is to be olaeeed ae a tag reduoing eeomity vltbln the prorialone of
Artlole 47~69, Vernon's Annotated Civil Statutes.

                                          Youm   very   traly

                                  ATMRwyGEZEFiALOFTEXAS

                                   By /e/Wm. J. B. gins
                                          Wm.J. B. Kins
                                              Am latent

UJRKidbb-de

Almom*           l8,1g41                         APPFovED
                                                        OPllmll
                                                 C-      BY /a/ B.W.B.
/FJ/ Gerald c. Mann

ATMRnBYGs8xRALoFTEIAs